                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                 Crim. No. 15-78 (SRN/BRT)
                      Plaintiff,
       v.                                                         ORDER
Vladimir Vladimirovic Brik (03),
                      Defendant



Craig R. Baune, Surya Saxena, and Michael L. Cheever, Office of the United States
Attorney, 300 South Fourth Street, Suite 600, Minneapolis, Minnesota 55415, for Plaintiff
United States of America

Vladimir Vladimirovic Brik, BOP Register No. 18466-041, FCI Elkton, Federal
Correctional Institution, P.O. Box 10, Lisbon, Ohio 44432, Pro Se


SUSAN RICHARD NELSON, United States Magistrate Judge

       Pending before the Court is a motion to vacate under 28 U.S.C. § 2255 [Doc. Nos.

624 & 637 1] filed by Defendant/Petitioner, Vladimir Vladimirovic Brik. Having reviewed

all of the filings in this matter, and for the reasons set forth below, the motion is denied.




1
  Although Brik has captioned and filed Document Number 637 as a “Motion to Vacate,”
this document appears to be a reply memorandum. (See, e.g., Doc. No. 637 at 12
(responding to arguments made by the Government in its opposition memorandum); June
25, 2019 Order [Doc. No. 633] (granting Brik an extension of time in which to file a reply
memorandum)).
                                           1
I.     BACKGROUND

       On March 17, 2015, the Government charged Brik, and others, with four counts of

conspiracy related to the distribution of controlled substance analogues, the distribution of

controlled substances, the introduction of misbranded drugs into interstate commerce, and

participation in money laundering. (Indictment [Doc. No. 1]; Superseding Indictment

[Doc. No. 154].) Analogue drugs are drugs engineered to mimic the physiological effects

of substances specifically listed as controlled on the federal schedules, but which have

slightly different chemical compositions than the listed substances. See McFadden v.

United States, 135 S. Ct. 2298, 2302 (2015). Specifically, the Government charged Brik

and others with a conspiracy involving the manufacture and distribution of Smokable

Synthetic Cannabinoid (“SSCs”) marketed as “Kryponite.” (Superseding Indictment ¶¶

2–3.) Kryptonite included the chemicals AM-2201, UR-144, and XLR-11. (Id. ¶¶ 3, 9.)

       On the first day of trial, July 12, 2016, Defendant Brik pleaded guilty to Counts 1

and 4 of the Superseding Indictment—the controlled substance analogue distribution and

money laundering conspiracy charges. (See Plea Agmt. [Doc. No. 375] ¶ 1.) The

Government dropped the remaining two counts against him. At the hearing on Brik’s

change of plea, he was represented by retained counsel, Milana Tolins. On June 27, 2017,

the Court sentenced Brik to a term of 118 months. (Sentencing J. [Doc. No. 548]; Am.

Sentencing J. [Doc. No. 554].)

       Brik then filed a direct appeal with the Eighth Circuit Court of Appeals, arguing that

the Government breached the parties’ Plea Agreement by not opposing a two-point upward
                                             2
adjustment under the United States Sentencing Guidelines § 2D1.1(b)(15)(C).                      (See

Appellant’s Br. [Doc. No. 629-1] at 7].) Brik was represented by attorney Douglas Altman

on appeal. The Eighth Circuit dismissed his appeal in light of a waiver of appellate rights

in Brik’s Plea Agreement. (8th Cir. J. [Doc. No. 596].)

       In April 2019, Brik filed the instant pro se motion to vacate under 28 U.S.C. § 2255,

which the Government concedes is timely. (Gov’t’s Opp’n [Doc. No. 629] at 1.)

II.    DISCUSSION

       A. Legal Standard

       Under 28 U.S.C. § 2255(a),

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed
       in violation of the Constitution or laws of the United States, or that the court
       was without jurisdiction to impose such sentence, or that the sentence was in
       excess of the maximum authorized by law, or is otherwise subject to collateral
       attack, may move the court which imposed the sentence to vacate, set aside or
       correct the sentence.

       While § 2255 generally affords relief, it is only available in limited circumstances.

The Eighth Circuit has held that:

       “[r]elief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional
       rights and for a narrow range of injuries that could not have been raised on
       direct appeal and, if uncorrected, would result in a complete miscarriage of
       justice.” ... [A petitioner] may not raise a constitutional issue in the first instance
       on collateral review “without establishing both cause for the procedural default
       and actual prejudice resulting from the error.”

Walking Eagle v. United States, 742 F.3d 1079, 1081–82 (8th Cir. 2014) (quoting United

States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)). The petitioner bears the burden of proof

as to each ground for relief. Kress v. United States, 411 F.2d 16, 20 (8th Cir. 1969).


                                                 3
       B. Ineffective Assistance of Counsel

       Brik argues that he received ineffective assistance of counsel, in violation of the

Sixth Amendment.      (Pet’r’s Mot. [Doc. No. 624]; Reply [Doc. No. 637] at 9–11.)

Specifically, he argues that his counsel was ineffective for the following reasons: (1)

detrimentally interpreting the knowledge requirement under the Analogue Act; (2) failing

to oppose a two-point upward adjustment at sentencing; (3) failing to challenge the Court’s

ruling on Defendant’s proposed jury instruction; and (4) failing to show him the entire

Presentence Investigation Report (“PSR”). (Pet’r’s Mot., Grounds 1–4.)

       Within the context of § 2255, to establish ineffective assistance of counsel, a movant

must satisfy the “heavy burden” of the two-part test of Strickland v. Washington, 466 U.S.

668 (1984). Apfel, 97 F.3d at 1076. Under Strickland, “a convicted defendant must prove

both that his counsel’s representation was deficient and that the deficient performance

prejudiced the defendant’s case.” Cheek v. United States, 858 F.2d 1330, 1336 (8th Cir.

1988). This deficient performance must be “so serious that counsel was not functioning as

the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at

687. A defendant must show that counsel’s errors were not the result of “reasonable

professional judgment.” Id. at 690. Meeting the first prong of Strickland requires proof that

counsel’s performance “fell below an objective standard of reasonableness.” Id. at 688.

The second element requires showing that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. In a case involving a plea agreement, this requires a showing that “there is a

reasonable probability that, but for counsel’s errors, [he] would not have pleaded guilty

                                             4
and would have insisted on going to trial.” York v. Lockhart, 856 F.2d 61, 63 (8th Cir.

1988) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). Moreover, a court’s review of

counsel’s performance is highly deferential, and there is a strong presumption of adequate

assistance. Strickland, 466 U.S. at 690.

       Thus, Brik’s heavy burden here is to show that his representation was deficient and

that the deficient performance prejudiced his case. Cheek, 858 F.2d at 1336. Because the

sum of the evidence presented here does not overcome a strong presumption of adequate

assistance or demonstrate any prejudice, Strickland, 466 U.S. at 669, Brik’s claims for

relief fail, as discussed below.

       As an initial matter, applicable to all of Brik’s grounds for relief, the Court observes

that at the change of plea hearing on July 12, 2016, Brik stated under oath that he was

satisfied with Ms. Tolins’ legal representation:

       THE COURT: Now, you’ve been represented throughout by Ms. Tolins.
       Have you had a chance to discuss these charges with her?

       A: I have, Your Honor.

       THE COURT: Have you told her everything you want her to know about
       your case?

       A: Yes, Your Honor.

       THE COURT: And are you satisfied with the services you’ve received from
       her?

       A: Yes, Your Honor.

(July 12, 2016 Hr’g Tr. [Doc. No. 580] at 97.)

       To the extent that Brik had knowledge of counsel’s alleged deficiencies at that time,


                                              5
at no point did Brik express concerns about his legal representation or his understanding

of the Plea Agreement. This undercuts his claims of ineffective assistance of counsel. See

United States v. Newson, 46 F.3d 730, 733 (8th Cir. 1995) (stating that the defendant’s

“failure to assert any objections to his counsel’s performance at the change-of-plea hearing,

despite his knowledge then of the factors he now submits as relevant, refutes any claim of

ineffective assistance of counsel as a basis for withdrawing his plea.”).

       1. Knowledge Requirement Under the Analogue Act

       Brik argues that he received ineffective assistance of counsel because his counsel

interpreted the mens rea requirement of the Analogue Act to his detriment. (Pet’r’s Mot.,

Ground 1; Reply at 1–9.) As noted, and as relevant here, Brik pleaded guilty to Count 1 of

the Superseding Indictment, which charged him with conspiracy to distribute controlled

substance analogues, in violation of the Analogue Act. 21 U.S.C. §§ 802(32)(A), 813,

841(a)(1), 841(b)(1)(C), and 846. The Analogue Act lists a category of substances similar

to those listed on the federal controlled substance schedules and provides that these

analogues be treated as controlled substances, if intended for human consumption. 21

U.S.C. §§ 802(32)(A); 813. The Analogue Act refers to the Controlled Substance Act for

its scienter standard. See 21 U.S.C. § 813. Under the Controlled Substance Act, a person

may not knowingly manufacture, distribute, or possess with intent to distribute controlled

substances. 21 U.S.C. § 841(a)(1).

       In United States v. McFadden, 135 S. Ct. 2298, the Supreme Court addressed the

knowledge necessary for conviction under § 841(a)(1) when the controlled substance is an

analogue. As the Supreme Court explained, the Government may establish that a defendant

                                             6
knowingly distributed a controlled substance analogue in either of two ways: (1) by

demonstrating that the “defendant knew that the substance with which he was dealing [was]

some controlled substance–that is, one actually listed on the federal drug schedules or

treated as such by operation of the Analogue Act–regardless of whether he knew the

particular identity of the substance”; or (2) by showing “that the defendant knew the

specific analogue he was dealing with, even if he did not know its legal status as an

analogue.” Id. at 2305. The second means of proving scienter may be established through

a two-part test, showing that the defendant: (a) knew that the analogue in question had a

chemical structure substantially similar to a controlled substance; and (b) had similar

effects to a controlled substance or the defendant represented or intended it to have those

effects. Id. (stating, “A defendant who possesses a substance with knowledge of [its

substantially similar chemical structure to that of a controlled substance, and substantially

similar effect on the central nervous system to that of a controlled substance; or which is

presented or intended to have that effect] knows all of the facts that make his conduct

illegal, just as a defendant who knows he possesses heroin knows all of the facts that make

his conduct illegal.”); see also United States v. Carlson, 810 F.3d 544, 550 (8th Cir. 2016)

(describing McFadden, 135 S. Ct. at 2305).

       In a concurrence, Chief Justice Roberts joined in the Court’s opinion in McFadden,

except to the extent it concluded that the mens rea requirement was met where the

government proved merely that a defendant knew the identity of the substance he

possessed. 135 S. Ct. at 2307 (Roberts, CJ concurring). The Chief Justice argued that this

understanding did not comport with the rule that a defendant “needs to know more than the

                                             7
identity of the substance; he needs to know that the substance is controlled.” Id. (emphasis

in original). He further stated,

       In cases involving well-known drugs such as heroin, a defendant’s
       knowledge of the identity of the substance can be compelling evidence that
       he knows the substance is controlled. But that is not necessarily true for lesser
       known drugs. . . . The Court says that knowledge of the substance’s identity
       suffices because “ignorance of the law is typically no defense to criminal
       prosecution.” I agree that is “typically” true. But when there is a legal
       element in the definition of the offense, a person’s lack of knowledge
       regarding that legal element can be a defense. And here, there is arguably a
       legal element in Section 841(a)(1)—that the substance be “controlled.”

Id.

       Brik argues that his attorney, Ms. Tolins, gave him incorrect advice about the mens

rea applicable to Count 1, stating,

       I adamantly argued Chief Justice Roberts’ concurring opinion in the
       McFadden v. U.S. ruling, explaining how I never intended or knew my
       actions to be federally illegal, and mere knowledge of the chemicals[’]
       identity did not satisfy the 841(1)(a) mens rea requirement when dealing with
       lesser known drugs.

(Pet’r’s Mot., Ground 1 at 4; Reply at 6–7.) Brik states that in a June 17, 2016 email from

Ms. Tolins, she responded to his questions about the impact of the McFadden opinion,

advising as follows:

       While the holding in McFadden case made the government[’]s burden much
       stricter, the way the courts have been instructing the juries is as follows: The
       government may prove a defendant knowingly distributed a controlled
       substance in two ways:

              1. The defendant knew that the substance was some controlled
                 substance regardless of whether he knew the identity of the
                 substance; OR

              2. The substance at issue has a chemical structure similar to a
                 controlled substance AND had similar effects to a

                                              8
                   controlled substance or the defendant represented it to have
                   those effects.

       The second prong does not require the government to prove that a defendant
       knew that the substance was controlled.

       You and I have discussed Chief Justice Roberts[’] cautionary language in
       McFadden. I have explained to you that since it was a concurring opinion,
       it does not represent the case’s holding and it is not the law. It just shows the
       thought process of that particular justice. However, I made a motion to
       instruct the jury with Roberts[’] reasoning. Meaning, that regardless [of]
       whether the government proves the case under the (1) or (2) theory above,
       they must prove that defendant knew the substances were controlled. There
       is very little chance that the Court will allow this because it is not the law
       currently.

(Reply at 8–9.)

       In his § 2255 motion, Brik reiterates the argument that he presented to Ms.

Tolins, stating:

       my attorney and prosecutor continually debated with me that the concurring
       opinion had no b[ea]ring on the ruling or prosecution of the law. Both stated
       to me [that] proving I knew the identity satisfies the mens rea in knowingly
       distributing a Controlled Substance Analogue. My attorney even argued
       “just as knowledge of cocaine is enough to be found guilty of knowingly
       distributing a Controlled Substance.” I stated throughout my case, “I wished
       to be tried at trial to determine if I knew or intended the chemicals I sold to
       be federally illegal, for I always intended to run a legal business.[”] After
       multiple compelling arguments by my prosecutor and attorney, I reluctantly
       conceded to their advice, pleaing out the day of trial.

(Pet’r’s Mot., Ground 1 at 4; see also Reply at 6–7.)

       Brik also relies on this Court’s ruling in United States v. Oz, No. 13-cv-273

(SRN/FLN), 2017 WL 410534, at *4 (D. Minn. Jan. 30, 2017), in which the Court denied

in part the Government’s pretrial motion in limine to exclude evidence of the defendants’

belief that one of the substances they were distributing, Fioricet, was not a controlled


                                              9
substance. 2 The Court permitted the defendants to argue and present evidence concerning

their lack of knowledge that Fioricet was a controlled substance. Id. Conversely, the

Government could argue and present evidence that the defendants did know that Fioricet

was a controlled substance, that it contained butalbital, a controlled substance, or that the

defendants were willfully blind to those facts. Id.

       Here, the well-developed record contains sufficient evidence of Brik’s knowledge.

In both the Plea Agreement and Brik’s statements at his change of plea hearing, Brik

admitted his knowledge, consistent with McFadden. Moreover, the factual basis for his

plea did not implicate the “knowledge of identity” theory that Chief Justice Roberts

addressed in the McFadden concurrence, or the arguments made by the defendants in Oz.

       To the contrary, Brik’s Plea Agreement articulated his express knowledge that the

controlled substance analogues were, in fact, controlled substances, because they were

substantially similar in structure and effect to controlled substances, and he knew that they

were controlled by the federal government:

       The Defendant also admits and agrees that he knew facts that establish
       beyond a reasonable doubt that he knew AM-2201, UR-144, AND XLR-11
       were federally controlled substances during the timeframe of the conspiracy.
       Specifically, the Defendant admits that he personally conducted online
       research regarding the chemical structures and effects of JWH-018, AM-
       2201, UR-144, and 5F-UR-144 (i.e., XLR-11) and other chemicals, and that
       he discussed these chemicals with his coconspirators who had conducted
       their own research. The Defendant admits that several of the conspiracy’s
       suppliers of synthetic cannabinoids maintained websites that the Defendant
       and his coconspirators reviewed. These websites contained detailed


2
  Fioricet is a prescription drug, not an analogue drug. Oz, 2017 WL 410534, at *4.
Because one of its component parts is a controlled substance, Fioricet is also a controlled
substance. Id.
                                             10
information establishing the structural similarity of AM-2201, UR-144, and
5F-UR-144 to JWH-018.

The Defendant further admits that he knew AM-2201, UR-144, and XLR-11
were federally controlled substances because he knew they were subject to
seizure upon their arrival in the United States by U.S. Customs and Border
Protection. The Defendant admits that he knew that several of the
conspiracy’s incoming shipments of pure synthetic cannabinoids, damiana
leaves, and pre-printed SSC packages were seized by U.S. Customs and
Border Protection upon their entry into the United States as controlled
substances or as property designed to facilitate controlled substance offenses.
The Defendant admits that he requested that his chemical suppliers disguise
and conceal shipments of synthetic cannabinoids to minimize the chances
that the chemicals would be seized by U.S. Customs. Specifically, the
Defendant agrees that he asked that suppliers falsely declare the contents of
the packages, use false names for the shipper and recipient, and use multiple
delivery addresses. All of these measures were designed to prevent the
federal government from seizing these chemicals and to avoid criminal
prosecution of the coconspirators.

The Defendant further admits that he knew that the conspiracy’s SSC
products were marketed in a misleading manner, including with the false
disclaimer that the SSCs were “not intended for human consumption” and
with the false claim that that SSCs were “incense.” The Defendant admits
that the products were marketed falsely to attempt to avoid detection and
prosecution by federal authorities.

The Defendant further admits that he knew that AM-2201, UR-144, and
XLR-11 had actual, represented, and intended effects that were substantially
similar to JWH-018. The Defendant admits that he had this knowledge
because he occasionally requested that his coconspirators ingest the SSCs by
smoking the drugs and reporting their effects to the Defendant. The
Defendant also knew that other coconspirators were testing the effects of the
SSCs at the request and direction of Omar Ziad Wazwaz. The feedback these
testers provided to the Defendant and to his coconspirators confirmed for the
Defendant that AM-2201, UR-144, and XLR-11 had substantially similar
effects to JWH-018, which the Defendant knew was used in SSCs prior to
March 1, 2011. Further, the Defendant knew and intended that the
conspiracy’s SSCs had effects that were substantially similar to the SSCs
containing JWH-018 that were widely distributed prior to March 1, 2011.

The Defendant further admits that he knew that the synthetic cannabinoids
AM-2201, UR-144, and XLR-11, and the SSCs containing those chemicals,

                                      11
       were drugs that were intended for human consumption by drug users to
       obtain a “high” or euphoric effect.

(Plea Agmt. at 5–7.) At the change of plea hearing, Brik unequivocally reaffirmed these

admissions. (July 12, 2016 Hr’g Tr. at 118–22.)

       Brik’s admissions demonstrate that he knew and researched the chemical structures

of the substances in question, reviewed information showing a substantial similarity in

chemical structures between the SSCs and a controlled substance, JWH-018, knew that the

substances were subject to seizure as controlled substances by U.S. Customs, and knew

that the substances had actual, intended, and represented effects that were substantially

similar to a controlled substance. (Plea Agmt. at 5–7; July 12, 2016 Hr’g Tr. at 118–22.)

This evidence satisfies the methods by which scienter may be proven under McFadden.

135 S. Ct. at 2305; see also Carlson, 810 F.3d at 551–52 (finding that because defendants

viewed a chart showing the molecular formulas of synthetic drug substances, it sufficiently

demonstrated knowledge that the substances were substantially similar in chemical

structure to controlled substances); United States v. Ramos, 814 F.3d 910, 917 (8th Cir.

2016) (finding sufficient circumstantial evidence that defendant knowingly sold illegal

analogues based on her “cloak-and-dagger” sales transactions and knowledge of the drug’s

effects).

       Moreover, while Brik asserts that he “adamantly argued” with Ms. Tolins about

whether he had the requisite mens rea, a point he “reluctantly conceded” by pleading guilty,

(Pet’r’s Mot., Ground 1; Reply at 6–7), he failed to raise this apparent basis of

dissatisfaction at his change of plea hearing. See Newson, 46 F.3d at 733.


                                            12
       The Court therefore finds that this ground of relief fails. The mens rea set forth in

the Plea Agreement, which Brik affirmed at the change of plea hearing, was consistent with

McFadden, and does not reflect defense counsel’s allegedly incorrect reading of the law.

Brik fully admitted to facts that satisfy McFadden’s scienter requirement, without

implicating the issue of identity raised in the McFadden concurrence. Moreover, in his

colloquy with the Court at his change of plea hearing, Brik freely, voluntarily, and

knowingly entered an informed plea, as the Court noted on the record. (July 12, 2016 Hr’g

Tr. at 123.)

       2. Failure to Object to Two-Level Sentencing Increase

       Brik argues that Ms. Tolins was also ineffective for failing to assert that the

Government breached the Plea Agreement when counsel for the Government did not object

to a two-level sentencing enhancement under § 2D1.1(b)(15)(C) of the Sentencing

Guidelines. (Pet’r’s Mot., Ground 2; Reply at 13–16.) It appears that defense counsel had

preliminarily objected to the inclusion of a two-level enhancement in the PSR under §

2D1.1(b)(15)(C), although she later acknowledged that none of her objections affected the

Sentencing Guidelines calculations. (See Def.’s Sentencing Position Paper [Doc. No. 541]

at 2.) This enhancement can apply where the defendant plays an aggravating role under §

3B1.1, and is directly involved in the importation of a controlled substance under §

2D1.1(b)(15)(C). Brik acknowledges that this enhancement was not addressed in the Plea

Agreement. (Pet’r’s Mot., Ground 2.)

        As counsel for the Government notes, where the parties are silent as to the

applicability of an enhancement, as they were here with respect to § 2D1.1(b)(15)(C), the

                                            13
Government does not breach a plea agreement either when it advocates for or fails to object

to the applicability of an unreferenced enhancement. United States v. Allen, 320 Fed.

App’x 488, 489 (8th Cir. 2009) (finding no breach of plea agreement where the government

advocated for an enhancement under Chapter 4, where plea agreement was silent as to such

enhancements); United States v. Cheek, 69 F.3d 231, 233 (8th Cir. 1995) (finding that the

government did not breach plea agreement by requesting an enhancement based on the

defendant’s role in the offense, even though the agreement was silent on the issue of role

enhancement and did not indicate that the defendant would receive any specific sentence).

       Additionally, the Plea Agreement here contained no stipulation that “no other

specific offense characteristics apply.” Nor is there is any evidence of any other form of

agreement between the parties.      To the contrary, the Plea Agreement states that it

constitutes the entire agreement between the parties, along with any agreement signed by

the parties before entry of Brik’s plea. (Plea Agmt. ¶ 10.) Accordingly, defense counsel’s

failure to object to the Government’s conduct does not constitute ineffective assistance of

counsel.

       Moreover, Brik cannot show any prejudice based on counsel’s alleged failure to

object. The application of the contested enhancement under § 2D1.1(b)(15)(C) did not

change Brik’s range of imprisonment or other penalties under the Sentencing Guidelines.

(Def.’s Sentencing Position Paper at 2; see also PSR [Doc. No. 428] ¶¶ 91, 135–38.)

Moreover, under Federal Rule of Criminal Procedure 11(c)(1)(B), the Government

recommended a sentence of 138 months, representing a significant downward variance

from the Guidelines, which the Court further reduced to 118 months. Brik acknowledges

                                            14
the Court’s discretion in sentencing him, but argues that the Court might have shown

“additional leniency” by reducing his sentence even further “had the Government not

erroneously piled on § 2D1.1(b)(15)(C).” (Reply at 16.) The Court disagrees. As the

Court explained at sentencing, the Guidelines range is simply a starting point for purposes

of determining an appropriate sentence. (June 23, 2017 Hr’g Tr. [Doc. No. 569] at 24.)

The Court weighed and balanced all of the aggravating and mitigating factors in fashioning

a fair sentence for Brik.     (Id. at 25–28.)     Nor did the Government “pile on” this

enhancement. For all of these reasons, this ground of relief fails.

       3. Jury Instruction

      Brik also argues that defense counsel was ineffective for failing to challenge the

Court’s “denial” of a requested jury instruction concerning the scienter required for

violations of the Analogue Act. (Pet’r’s Mot., Ground 3; Reply at 16–20.) Brik refers to

the Court’s ruling on a motion in limine in which he requested that the Court: (1) prohibit

the Government “from injecting a legal argument into the jury instructions, specifically as

it applies to Count One;” and (2) require the Government “to include in the jury instructions

language requiring the Government to prove beyond a reasonable doubt that Defendants

knew that the substances AM-2201, UR-144, and XLR-11 were controlled substances at

the time relevant to the charges in the indictment.” (July 11, 2016 Order [Doc. No. 366]

at 27.) The Court deferred ruling at that time, and stated that it would consider the evidence

and rule on the appropriate instructions at the charging conference, after the parties’

submission of evidence. (Id. at 28.)



                                             15
      This ground of relief is without merit. First, the Court did not “deny” Brik’s motion,

it merely deferred ruling on it. There was nothing for defense counsel to challenge, since

the Court issued no affirmative or negative ruling.

      Second, by pleading guilty, Brik waived his constitutional right to a jury trial and his

right to raise non-jurisdictional defenses. (July 12, 2016 Hr’g Tr. at 8–9, 37–38); see

United States v. Stewart, 972 F.2d 216, 217 (8th Cir. 1992) (noting that when a defendant

pleads guilty, he waives all challenges to his prosecution except for those related to

jurisdiction). Again, because Brik pleaded guilty and there was no trial, defense counsel

was not deficient for failing to raise a moot issue. To the extent that Brik also asserts this

argument with respect to appellate counsel, it likewise affords no relief, as the Eighth

Circuit dismissed Brik’s appeal due to his appeal waiver. (8th Cir. J. at 1.)

       For all of these reasons, this ground of relief is denied.

       4. Disclosure of PSR

       Brik also argues that his counsel was deficient for failing to disclose a complete

copy of his PSR, leaving him “blind to the factual basis and relevant factors at sentencing.”

(Pet’r’s Mot., Ground 4; see also Reply at 20–23.) He further contends that the Court

abused its discretion by relying on irrelevant factors, “such as other co-defendants[’]

sentencing I was unaware of, the public health risk, and death factors that were irrelevant

to my sentencing.” (Pet’r’s Mot., Ground 4; see also Reply at 23.)

       Pursuant to Federal Rule of Criminal Procedure 32(c)(i)(1)(A), a court must verify

at sentencing that the defendant and his attorney have read and discussed the PSR, and any

addendum to the PSR. At sentencing, Ms. Tolins affirmed that she had reviewed the PSR

                                              16
and addendum with her client. (June 23, 2017 Hr’g Tr. at 3.) Brik did not dispute this, nor

note any concerns at the time, nor did he raise the issue on direct appeal. Thus, his

argument here that he did not review a “complete copy” of the PSR is belied by the record.

        In any event, even if he did not review the full document, Brik fails to establish

prejudice by showing that his sentencing would have been different but for his attorney’s

alleged error. Brik received a significant downward variance from the Guidelines range to

which he had agreed in the Plea Agreement. Moreover, the material facts supporting Brik’s

conviction and sentence were admissions that he made in the Plea Agreement—admissions

that were also reflected in the PSR’s offense conduct section. (See PSR ¶¶ 12–66.) Brik

fails to point to any facts that he would have contested at sentencing, which, if successful,

would have impacted his sentence.

        Furthermore, at sentencing, the Court relied on appropriate factors and sentenced

Brik within the applicable statutory maximums. See United States v. Edmonds, 920 F.3d

1212, 1215 (8th Cir. 2019) (observing that factors such as deaths caused by drug use,

impact on society, potency of drugs, and public health risks are appropriate § 3553(a)

factors relevant to the seriousness of the offense); see also 18 U.S.C. § 3553(a)(6)

(directing courts to avoid sentencing disparities for defendants with similar records who

have been found guilty of similar conduct). For all of the foregoing reasons, this ground

of relief fails.

        C. Evidentiary Hearing

        Based on the record before the Court, there is no basis for the Court to further

explore any issues regarding Brik’s claims. A § 2255 motion may be dismissed without a

                                             17
hearing if: (1) Defendant’s allegations, if accepted as true, would not entitle him to relief;

or (2) the allegations cannot be accepted as true because they are contradicted by the record,

are inherently incredible, or are conclusions, rather than statements of fact. Delgado v.

United States, 162 F.3d 981, 983 (8th Cir. 1998). Moreover, where the record includes all

of the information necessary for the court to rule on the motion, an evidentiary hearing is

unnecessary. Covey v. United States, 377 F.3d 903, 909 (8th Cir. 2004) (citations omitted).

Applying this standard to the allegations and the record, the Court finds that the record here

includes all such information. Accordingly, no evidentiary hearing is required in this case.

       D. Certificate of Appealability

       In order to appeal an adverse decision on a § 2255 motion, a movant must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A court cannot grant a

Certificate of Appealability unless the applicant has made “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court has considered

whether the issuance of a certificate is appropriate here and finds that no issue raised is

“debatable among reasonable jurists.” Fleiger v. Delo, 16 F.3d 878, 882–83 (8th Cir. 1994)

(citing Lozada v. Deeds, 498 U.S. 430, 432 (1991) (per curiam)). Accordingly, the Court

declines to issue a certificate of appealability.

THEREFORE, IT IS HEREBY ORDERED THAT:

       1.     Defendant/Petitioner Brik’s Motion to Vacate Pursuant to 28 U.S.C. § 2255

              [Doc. Nos. 624 & 637] is DENIED;

       2.     No evidentiary is required in this matter; and

       3.     A Certificate of Appealability is DENIED.

                                               18
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 14, 2019


                                s/Susan Richard Nelson
                                SUSAN RICHARD NELSON
                                United States District Judge




                           19
